

116 HR 746 IH: Get Foreign Money Out of U.S. Elections Act
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 746IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Raskin (for himself and Ms. Spanberger) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to apply the ban on contributions and
			 expenditures by foreign nationals under such Act to foreign-controlled,
			 foreign-influenced, and foreign-owned domestic corporations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Get Foreign Money Out of U.S. Elections Act. 2.Application of ban on contributions and expenditures by foreign nationals to domestic corporations, limited liability corporations, and partnerships that are foreign-controlled, foreign-influenced, and foreign-owned (a)Application of banSection 319(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(b)) is amended—
 (1)by striking or at the end of paragraph (1); (2)by striking the period at the end of paragraph (2) and inserting ; or; and
 (3)by adding at the end the following new paragraph:  (3)any corporation, limited liability corporation, or partnership which is not a foreign national described in paragraph (1) and—
 (A)in which a foreign national described in paragraph (1) or (2) directly or indirectly owns or controls—
 (i)5 percent or more of the voting shares, if the foreign national is a foreign country, a foreign government official, or a corporation principally owned or controlled by a foreign country or foreign government official; or
 (ii)20 percent or more of the voting shares, if the foreign national is not described in clause (i); (B)in which two or more foreign nationals described in paragraph (1) or (2), each of whom owns or controls at least 5 percent of the voting shares, directly or indirectly own or control 50 percent or more of the voting shares;
 (C)over which one or more foreign nationals described in paragraph (1) or (2) has the power to direct, dictate, or control the decisionmaking process of the corporation, limited liability corporation, or partnership with respect to its interests in the United States; or
 (D)over which one or more foreign nationals described in paragraph (1) or (2) has the power to direct, dictate, or control the decisionmaking process of the corporation, limited liability corporation, or partnership with respect to activities in connection with a Federal, State, or local election, including—
 (i)the making of a contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication (within the meaning of section 304(f)(3)); or
 (ii)the administration of a political committee established or maintained by the corporation.. (b)Certification of complianceSection 319 of such Act (52 U.S.C. 30121) is amended by adding at the end the following new subsection:
				
 (c)Certification of compliance required prior To carrying out activityPrior to the making in connection with an election for Federal office of any contribution, donation, expenditure, independent expenditure, or disbursement for an electioneering communication by a corporation, limited liability corporation, or partnership during a year, the chief executive officer of the corporation, limited liability corporation, or partnership (or, if the corporation, limited liability corporation, or partnership does not have a chief executive officer, the highest ranking official of the corporation, limited liability corporation, or partnership), shall file a certification with the Commission, under penalty of perjury, that the corporation, limited liability corporation, or partnership is not prohibited from carrying out such activity under subsection (b)(3), unless the chief executive officer has previously filed such a certification during that calendar year..
 (c)Effective dateThe amendments made by this section shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act, and shall take effect without regard to whether or not the Federal Election Commission has promulgated regulations to carry out such amendments.
			3.Clarification of application of foreign money ban to certain disbursements and activities
 (a)Application to disbursements to Super PACsSection 319(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)(A)) is amended by striking the semicolon and inserting the following: , including any disbursement to a political committee which accepts donations or contributions that do not comply with the limitations, prohibitions, and reporting requirements of this Act (or any disbursement to or on behalf of any account of a political committee which is established for the purpose of accepting such donations or contributions);.
 (b)Conditions under which corporate PACs may make contributions and expendituresSection 316(b) of such Act (52 U.S.C. 30118(b)) is amended by adding at the end the following new paragraph:
				
 (8)A separate segregated fund established by a corporation may not make a contribution or expenditure during a year unless the fund has certified to the Commission the following during the year:
 (A)Each individual who manages the fund, and who is responsible for exercising decisionmaking authority for the fund, is a citizen of the United States or is lawfully admitted for permanent residence in the United States.
 (B)No foreign national under section 319 participates in any way in the decisionmaking processes of the fund with regard to contributions or expenditures under this Act.
 (C)The fund does not solicit or accept recommendations from any foreign national under section 319 with respect to the contributions or expenditures made by the fund.
 (D)Any member of the board of directors of the corporation who is a foreign national under section 319 abstains from voting on matters concerning the fund or its activities..
			